BY THE COMMISSION.
Pursuant to order to show cause #3421 dated March 8, 1956 the commission held a public hearing on March 28, 1956 in its hearing room at 700 S. Adams St., Tallahassee.
Florida Transportation Co., a corporation, hereinafter referred to as the respondent, with its principal place of business at 644 *7N. W. 24th St., Miami,- holds certificate of public convenience and necessity #260, which authorizes the operation of an auto transportation company as a common carrier of passengers and their baggage between Homestead, Florida, and Homestead Air Base. Respondent also holds certificate #L-53, which is not involved in this proceeding.
In docket #4308-CCB South Dade Motor Co., a corporation, sought approval of the transfer of certificate #260 from respondent to that company. South Dade Motor Co. operated under telegraphic temporary authority from the commission from June 29, 1955 until order #3422, denying that petition and canceling the temporary authority, was entered on March 8, 1956.
Respondent contends that such temporary operation by South Dade Motor Co. reactivated certificate #260. We do not so interpret the statute and our rules, as will more fully appear in our development of the facts finding that respondent abandoned its certificate #260.
On September 19, 1955, at the hearing on the petition for transfer, the president of the respondent corporation testified that his bus line had quit operating during the early part of 1946 and had not operated since 1946 except during the months of September, October and November, 1953, that his certificate lay dormant from 1946 with no attempt to operate thereunder, that he had junked all of his equipment, that the only thing existing was the certificate, and that he had not paid any mileage tax to the state comptroller since the service had been stopped.
In view of such testimony in that docket, the commission ordered respondent in this docket to show cause, if any it could and so desired, why an appropriate order should not be entered canceling certificate #260 for failure to operate over any route or schedule or to any point or terminal for a period of 90 days and for failure to file appropriate mileage tax reports with the comptroller of the state of Florida.
At the hearing E. T. Hamil, director of the commission’s department of transportation, testified — that on November 16, 1945 the commission authorized respondent to suspend service for 90 days; that on May 10, 1951 respondent reinstituted service under certificate #260; that on December 15,1953 the commission authorized respondent to suspend service for 90 days; that on March 16, 1954 the commission again authorized respondent to suspend service for 90 days; and that the authority granted on that date, March 16, *81954, appears to be the last authority granted by the commission to the respondent to suspend operations.
M. C. O’Berry, director of the state comptroller’s motor fuel tax and automobile mileage tax department, testified that his records did not reflect any operation by respondent under certificate #260. Exhibit #2 showed that mileage tax paid by respondent during July 1953, to and including January 1956, reflected that the mileage tax incurred was under certificate #L-53 and not under certificate #260.
H. H. Paul, Jr., testified that he is general manager of South Dade Motor Co. and, in addition, since January 28, 1956, the Homestead manager of respondent’s operations from Homestead to Homestead Air Base. Exhibit #3 (which has disappeared from the file along with exhibits 5 and 7) consisted of a purported lease arrangement between the respondent and the South Dade Motor Co. executed on January 28, 1956. This dual position manager testified that between June 29, 1955 and January 28, 1956 South Dade Motor Co. operated buses over the route involved herein. He admitted a copy of the purported lease arrangement was never filed with the commission in compliance with our rule.
He knew nothing about the operation of respondent until January 28, 1956. He admitted that respondent never operated that route between June 29, 1955 and January 28, 1956. The two vehicles purportedly leased to respondent held commission tags in the name of South Dade Motor Co. When the South Dade Motor Co. bus stopped running on January 27, 1956, those tags were not turned in to the commission. Furthermore, South Dade Motor Co. did not notify the commission that it had ceased operation on January 27, 1956. Between January 27, 1956 and March 13, 1956 South Dade Motor Co. or respondent were operating over this route pursuant to an arrangement of which this commission had no knowledge until this hearing on this show cause order.
R. J. Walters, president of respondent corporation, corroborated Mr. Hamil’s testimony by admitting respondent operated some six to seven weeks in 1953 pursuant to the commission’s directive. On December 15, 1953 respondent received a 90 day suspension and on March 16, 1954 another 90 day suspension. Respondent did not resume operations after June 16, 1954 until the purported lease arrangement on January 27, 1956. He admitted that since 1946, except during the short period in 1953, no mileage tax had been paid to the comptroller. He further admitted not filing a copy of the purported lease arrangement with the commission.
*9Respondent filed on March 29, 1956, as late filed exhibits, photostatic copies of respondent’s mileage tax reports for January and February, 1956, which had been filed with the comptroller on March 22, 1956. Such transaction was subsequent to the show cause order issued herein and, therefore, like the lease arrangement carries little probative evidentiary value on the merits of this question.
From the testimony and evidence adduced in this cause a majority of the commission finds—
1. On November 12, 1945 respondent discontinued bus service between Homestead and Homestead Air Base.
2. No operations were then conducted under certificate #260 until May 10, 1951, when respondent was ordered by the commission to operate.
3. On December 15, 1953 respondent was authorized to suspend operations for 90 days.
4. On March 16, 1954 respondent was granted another suspension for 90 days.
5. No further suspension orders were issued and no authority to discontinue service was granted to respondent, therefore from June 16, 1954 until January 28, 1956 respondent conducted no operations and paid no mileage taxes to the state and had abandoned its route or schedule in violation of sections 323.09(2) and 323.10, Florida Statutes 1955, and bus rules 21, 30 and 49 of the commission.
6. On June 29,1955 this commission granted South Dade Motor Co. telegraphic temporary authority to operate between Homestead and Homestead Air Base pending application for transfer of certificate #260. The operation was conducted by South Dade Motor Co. in its vehicles and mileage tax was paid by that company. Order #3422 canceled such authority and denied the application.
7. On January 28, 1956 a purported lease arrangement was entered into and neither respondent nor South Dade Motor Co. ever notified this commission of such lease arrangement or registered vehicles thereunder. This arrangement appears somewhat questionable in view of our bus rules 21, 22, 28, 29, 30, 32, 34, 49 and 50, and we are unable to reconcile the fact that such arrangement was never called to our attention until the defense to the show cause order was presented. Section 323.09(1), Florida Statutes 1955, and bus rule 59 require the certificate holder to abide by all rules of the commission.
*10From the foregoing findings we conclude that respondent has been guilty of such conduct as in law makes it our duty to cancel certificate of public convenience and necessity #260 for violation of the provisions of sections 323.08, 323.09 and 323.10, Florida Statutes 1955, and the aforesaid bus rules of this commission.
It is therefore ordered that certificate of public convenience and necessity #260 heretofore issued to Florida Transportation Co. be, and the same is, hereby canceled;